     Case 1:20-cv-00898-HYJ-RSK ECF No. 5 filed 10/14/20 PageID.42 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

LAMAR BURTON,
                      Plaintiff,                   Case No. 1:20-cv-898

v.                                                 Honorable Hala Y. Jarbou

MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                      Defendants.
____________________________/

                                          OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Michigan Department of Corrections, J. Davids, Unknown Davis, and Unknown

Oversmith.
     Case 1:20-cv-00898-HYJ-RSK ECF No. 5 filed 10/14/20 PageID.43 Page 2 of 11




                                             Discussion

I.       Factual Allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events

about which he complains occurred at that facility. Plaintiff sues the Michigan Department of

Corrections (MDOC), Officer Unknown Nehf, Warden J. Davids, Assistant Deputy Warden

Unknown Davis, and Resident Unit Manager Unknown Oversmith.

                Plaintiff alleges that on February 22, 2020, he told Defendant Nehf that he had been

having issues with his toilet since February 21, 2020, when he had first been placed in his cell.

Defendant Nehf told Plaintiff that he would have to wait until Monday, February 24, 2020, to have

his toilet fixed. Plaintiff explained that the toilet was full of human waste, but Defendant Nehf

told Plaintiff to “deal with it.” Plaintiff protested that Defendant Nehf was not allowed to violate

his rights in that manner. Defendant Nehf threatened to have Plaintiff placed on food loaf if he

didn’t “shut up.” Plaintiff then asked to speak with a sergeant, but Defendant Nehf refused.

Approximately one hour later, a maintenance man came to snake the toilet in a nearby cell but did

not fix the toilet in Plaintiff’s cell. Plaintiff claims that Defendant Nehf refused to have the

maintenance worker fix Plaintiff’s cell in retaliation for Plaintiff’s request to see the sergeant.

                Plaintiff claims that Defendants violated his rights under the First, Fifth, Eighth,

and Fourteenth Amendments. Plaintiff seeks compensatory and punitive damages, as well as

declaratory relief.

II.      Failure to State a Claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

                                                  2
  Case 1:20-cv-00898-HYJ-RSK ECF No. 5 filed 10/14/20 PageID.44 Page 3 of 11




a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   3
  Case 1:20-cv-00898-HYJ-RSK ECF No. 5 filed 10/14/20 PageID.45 Page 4 of 11




III.   Eleventh Amendment

               Plaintiff may not maintain a § 1983 action against the MDOC. Regardless of the

form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has

expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has specifically held that the MDOC

is absolutely immune from a § 1983 suit under the Eleventh Amendment. See, e.g., Harrison v.

Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962

(6th Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653-54 (6th Cir. 2010). In addition, the

State of Michigan (acting through the MDOC) is not a “person” who may be sued under § 1983

for money damages. See Lapides v. Bd. of Regents, 535 U.S. 613, 617 (2002) (citing Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d at 771. Therefore, the Court

dismisses the MDOC.

IV.    Respondeat superior

               Plaintiff fails to make specific factual allegations against Defendants Davids,

Davis, and Oversmith, other than his claim that they failed to properly train or supervise Defendant

Nehf. Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676;

Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d

484, 495 (6th Cir. 2009).      A claimed constitutional violation must be based upon active

                                                 4
  Case 1:20-cv-00898-HYJ-RSK ECF No. 5 filed 10/14/20 PageID.46 Page 5 of 11




unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v.

Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can

supervisory liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310

F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may

not be imposed simply because a supervisor denied an administrative grievance or failed to act

based upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999). “[A] plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff

has failed to allege that Defendants Davids, Davis, and Oversmith engaged in any active

unconstitutional behavior. Accordingly, he fails to state a claim against them.

V.     Free exercise of religion

               Plaintiff claims that he is asserting a “Freedom of Religious Practice Claim.” The

Free Exercise Clause of the First Amendment to the United States Constitution provides that

“Congress shall make no law . . . prohibiting the free exercise [of religion].” U.S. Const. amend.

I; see also Cantwell v. Connecticut, 310 U.S. 296, 303 (1940) (holding that the Fourteenth

Amendment incorporates the First Amendment’s protections against states). While “lawful

incarceration brings about the necessary withdrawal or limitation of many privileges and rights,”

inmates clearly retain the First Amendment protection to freely exercise their religion. See O’Lone

v. Shabazz, 482 U.S. 342, 348 (1987) (citations omitted). To establish that this right has been

violated, Plaintiff must establish that: (1) the belief or practice he seeks to protect is religious

within his own “scheme of things,” (2) that his belief is sincerely held, and (3) Defendant’s

behavior infringes upon this practice or belief. Kent v. Johnson, 821 F.2d 1220, 1224-25 (6th Cir.

1987); see also Flagner v. Wilkinson, 241 F.3d 475, 481 (6th Cir. 2001) (same); Bakr v. Johnson,



                                                 5
 Case 1:20-cv-00898-HYJ-RSK ECF No. 5 filed 10/14/20 PageID.47 Page 6 of 11




No. 95-2348,1997 WL 428903, at *2 (6th Cir. July 30, 1997) (noting that “sincerely held religious

beliefs require accommodation by prison officials”).

               Plaintiff fails to allege any facts showing that his ability to exercise his religion was

infringed upon in any way. Conclusory allegations of unconstitutional conduct without specific

factual allegations fail to state a claim under § 1983. See Iqbal, 556 U.S. at 678-79; Twombly, 550

U.S. at 555. Therefore, this claim is properly dismissed.

VI.    Fifth Amendment

               Plaintiff claims that he is asserting a Fifth Amendment right to representation claim.

The Fifth Amendment protects a person’s right against self-incrimination. Baxter v. Palmigiano,

425 U.S. 308, 316 (1975). The Court has created only a limited Fifth Amendment right to counsel

in order to protect the Fifth Amendment’s privilege against self-incrimination. Miranda v.

Arizona, 384 U.S. 436, 536–37 (1966). However, in the context of prison disciplinary hearings,

although a prisoner may remain silent, his silence may be weighed against him in determining his

guilt. Baxter, 425 U.S. at 316-319. Plaintiff in this case failed to allege any facts which would

implicate his rights under the Fifth Amendment. Therefore, plaintiff’s Fifth Amendment claim

should be dismissed as frivolous.

VII.   Substantive due process

               Plaintiff also asserts a violation of his substantive due process rights under the

Fourteenth Amendment, which prohibits states from “depriv[ing] any person of life, liberty, or

property, without due process of law[.]” U.S. Const. amend. XIV. “Substantive due process

prevents the government from engaging in conduct that shocks the conscience or interferes with

rights implicit in the concept of ordered liberty.” Prater v. City of Burnside, 289 F.3d 417, 431

(6th Cir. 2002). “Substantive due process serves the goal of preventing governmental power from

being used for purposes of oppression, regardless of the fairness of the procedures used.” Pittman

                                                  6
 Case 1:20-cv-00898-HYJ-RSK ECF No. 5 filed 10/14/20 PageID.48 Page 7 of 11




v. Cuyahoga Cnty. Dep’t of Children & Family Servs., 640 F.3d 716, 728 (6th Cir. 2011) (quoting

Howard v. Grinage, 82 F.3d 1343, 1349 (6th Cir. 1996)). “Conduct shocks the conscience if it

‘violates the “decencies of civilized conduct.”’” Range v. Douglas, 763 F.3d 573, 589 (6th Cir.

2014) (quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846-47 (1998) (quoting Rochin v.

California, 342 U.S. 165, 172-73 (1952))). The Sixth Circuit has held that framing an inmate by

planting evidence may violate substantive due process where a defendant’s conduct shocks the

conscience and constitutes an “egregious abuse of governmental power.” Cale v. Johnson, 861

F.2d 943, 950 (6th Cir. 1988), overruled in other part by Thaddeus-X v. Blatter, 175 F.3d 378, 388

(6th Cir. 1999); see also Davis v. Gallagher, No. 1:16-cv-1405, 2016 WL 7403941, *4 (W.D.

Mich. Dec. 22, 2016); Robinson v. Schertz, No. 2:07-cv-78, 2007 WL 4454293 (W.D. Mich. Dec.

14, 2007).

               “Where a particular [a]mendment provides an explicit textual source of

constitutional protection against a particular sort of government behavior, that [a]mendment, not

the more generalized notion of ‘substantive due process,’ must be the guide for analyzing such a

claim.” Albright v. Oliver, 510 U.S. 266, 266 (1994) (quoting Graham v. Connor, 490 U.S. 386,

395 (1989)) (holding that the Fourth Amendment, not substantive due process, provides the

standard for analyzing claims involving unreasonable search or seizure of free citizens, and the

Eighth Amendment provides the standard for such searches of prisoners)). If such an amendment

exists, the substantive due process claim is properly dismissed. Heike v. Guevara, 519 F. App’x

911, 923 (6th Cir. 2013).

               In this case, there are specific constitutional amendments that apply to Plaintiff’s

claims. For example, the Eighth Amendment provides an explicit source of constitutional

protection to Plaintiff concerning his cruel and unusual punishment claim. See Whitley v. Albers,



                                                7
  Case 1:20-cv-00898-HYJ-RSK ECF No. 5 filed 10/14/20 PageID.49 Page 8 of 11




475 U.S. 312, 327 (1986) (rejecting a substantive due process claim where the Eighth Amendment

supplies a textual source for prison-condition claims); Dodson v. Wilkinson, 304 F. App’x 434,

438 (6th Cir. 2008) (because the Eighth Amendment supplies the explicit textual source of

constitutional protection for claims governing a prisoner’s health and safety, the plaintiff’s

substantive due process claim was subject to dismissal). Similarly, the First Amendment provides

an explicit textual source of constitutional protection for Plaintiff’s retaliation claim. Thus, the

standard applicable to that source, the First Amendment right to be free from retaliation, and not

the more generalized notion of substantive due process should be applied. Graham, 490 U.S. at

395; see also Bell v. Johnson, 308 F.3d 594, 610 (6th Cir. 2002) (holding that, after Graham, the

First Amendment standard is the sole source of substantive protection); Brandenburg v. Housing

Auth. of Irvine, 253 F.3d 891, 900 (6th Cir. 2001) (A “substantive due process right to free speech

is duplicative of [a] First Amendment retaliation claim.”). Consequently, Plaintiff’s substantive

due process claim will be dismissed.

VIII. Eighth Amendment

               Plaintiff claims that Defendant Nehf subjected him to cruel and unusual punishment

in violation of the Eighth Amendment. The Eighth Amendment imposes a constitutional limitation

on the power of the states to punish those convicted of crimes. Punishment may not be “barbarous”

nor may it contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S.

337, 345-46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves

the “unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for
                                                 8
  Case 1:20-cv-00898-HYJ-RSK ECF No. 5 filed 10/14/20 PageID.50 Page 9 of 11




prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)). The deliberate-

indifference standard includes both objective and subjective components. Farmer, 511 U.S. at 834;

Helling, 509 U.S. at 35-37. To satisfy the objective prong, an inmate must show “that he is

incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

Under the subjective prong, an official must “know[] of and disregard[] an excessive risk to inmate

health or safety.” Id. at 837. “[I]t is enough that the official acted or failed to act despite his

knowledge of a substantial risk of serious harm.” Id. at 842. “It is, indeed, fair to say that acting

or failing to act with deliberate indifference to a substantial risk of serious harm to a prisoner is

the equivalent of recklessly disregarding that risk.” Id. at 836. “[P]rison officials who actually

knew of a substantial risk to inmate health or safety may be found free from liability if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Id. at 844.

               In this case, Plaintiff claims that he was denied access to a working toilet for a

period of three days and was exposed to the presence of human waste in his cell toilet for that

period of time. These allegations implicate constitutional concerns regarding the denial of the




                                                  9
 Case 1:20-cv-00898-HYJ-RSK ECF No. 5 filed 10/14/20 PageID.51 Page 10 of 11




“minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347. Therefore, Plaintiff’s

Eighth Amendment claim against Defendant Nehf is not properly dismissed on initial review.

IX.     Retaliation

                Plaintiff claims that Defendant Nehf retaliated against him by refusing to have his

toilet fixed. Retaliation based upon a prisoner’s exercise of his or her constitutional rights violates

the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). In order

to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was engaged

in protected conduct; (2) an adverse action was taken against him that would deter a person of

ordinary firmness from engaging in that conduct; and (3) the adverse action was motivated, at least

in part, by the protected conduct. Id. Moreover, a plaintiff must be able to prove that the exercise

of the protected right was a substantial or motivating factor in the defendant’s alleged retaliatory

conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City

Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

                Plaintiff alleges that when he told Defendant Nehf that he was not allowed to violate

Plaintiff’s rights, Defendant Nehf threatened to have Plaintiff placed on food loaf if he didn’t “shut

up.” Defendant Nehf refused Plaintiff’s subsequent request to speak with a sergeant. Shortly

thereafter, Defendant Nehf refused to allow the maintenance man who was snaking the toilet

nearby to fix the toilet in Plaintiff’s cell in retaliation for Plaintiff’s request to see the sergeant.

The Court concludes that Plaintiff has alleged sufficient facts to state a claim for retaliation.

X.      Equal protection

                Plaintiff asserts that his equal protection rights were violated when Defendant Nehf

refused to let a maintenance worker fix his toilet, but allowed the worker to snake the toilet in a

neighboring cell. The Equal Protection Clause of the Fourteenth Amendment provides that a state

may not “deny to any person within its jurisdiction the equal protection of the laws,” which is

                                                  10
 Case 1:20-cv-00898-HYJ-RSK ECF No. 5 filed 10/14/20 PageID.52 Page 11 of 11




essentially a direction that all persons similarly situated should be treated alike. U.S. Const.,

amend. XIV; City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). A state practice

generally will not require strict scrutiny unless it interferes with a fundamental right or

discriminates against a suspect class of individuals. Mass. Bd. of Ret. v. Murgia, 427 U.S. 307,

312 (1976). Plaintiff does not allege that he is a member of a suspect class, however, he is asserting

that the denial of a functioning toilet violated a fundamental right by depriving him of sanitation.

Therefore, Plaintiff is entitled to strict scrutiny.

                Plaintiff alleges that he was intentionally treated differently than another prisoner

on the unit, which deprived him of a fundamental right. Plaintiff’s allegations, if true, could

support his claim for relief. Accordingly, Plaintiff’s equal protection claim is sufficient to warrant

service of his complaint.

                                               Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants MDOC, Davids, Davis, and Oversmith will be dismissed for

failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

The Court will also dismiss, for failure to state a claim, the following claims against the remaining

Defendant: Plaintiff’s substantive due process claim, his free exercise claim, and his Fifth

Amendment right to representation claim. Plaintiff’s Eighth Amendment, retaliation, and equal

protection claims against Defendant Nehf remain in the case.

                An order consistent with this opinion will be entered.



Dated:     October 14, 2020                                 /s/ HALA Y. JARBOU
                                                            Hala Y. Jarbou
                                                            United States District Judge



                                                       11
